                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

 NEW VIRGINIA MAJORITY EDUCATION
 FUND and AMYLA BRYANT,

                Plaintiffs,
                                                     Civil Action
 v.                                                  Case No. 19-cv-1379-RDA-MSN

 FAIRFAX COUNTY BOARD OF ELECTIONS,
 GARY SCOTT, in his official capacity as
 Director of the Office of Elections and General
 Registrar; and STEPHEN HUNT, KATHERINE
 HANLEY, and BETTINA LAWTON in their
 official capacities as members of the Fairfax
 County Board of Elections,

                Defendants.


            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Plaintiffs hereby dismiss their Complaint in the above-captioned action without prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).


Dated: July 16, 2020                   Respectfully submitted,

                                       /s/ Paul J. Weeks
                                       Paul J. Weeks (VA Bar No. 89656)
                                       Daniel T. Donovan (pro hac vice)
                                       Michael A. Glick (pro hac vice)
                                       KIRKLAND & ELLIS LLP
                                       1301 Pennsylvania Avenue N.W.
                                       Washington, D.C. 20004
                                       Telephone: (202) 389-5000
                                       Facsimile: (202) 389-5200

                                       Counsel for Plaintiffs




                                                1
                                CERTIFICATE OF SERVICE

       I hereby certify that on July 16, 2020, I caused the foregoing to be electronically filed

using the Court’s CM/ECF system, which will automatically send a notice of electronic filing to

all counsel of record.

                                        /s/ Paul J. Weeks
                                        Paul J. Weeks (VA Bar. No. 89656)

                                        Counsel for Plaintiffs
